PARKS, Judge,
specially concurring:
I write separately only to comment on the res gestae exception to the Burks notice requirement. It is correct that Burks does not require notice for evidence which constittues part of the entire transaction. If, as in this case, the evidence helps to complete a full picture of the transaction, the evidence is admissible under the “entire transaction” or res gestae exception. Bruner v. State, 612 P.2d 1375, 1377 (Okla.Crim.App.1980). As we stated in Carter v. State, 698 P.2d 22 (Okla.Crim.App.1985), the jury should be given enough facts to understand the full sequence of events.
Appellant was charged with rape and forcible sodomy. Appellant’s shooting *841spree was relevant to show that the victim was fearful of appellant. The victim’s fearfulness was important because testimony at trial reveals that the victim was bigger than appellant. Appellant sought to show consent, relying on the fact that the victim could have overpowered him if she had wanted to get away. By introducing evidence regarding appellant’s behavior earlier in the evening, the jury was given a clearer understanding as to the cause of the victim’s fear. Furthermore, the shooting spree occurred after A.R. had gotten into appellant’s car and shortly before the rape of A.R. To omit this incident from the testimony of A.R. would leave a gap in time as to the evening’s events, causing confusion to the jury.
Accordingly, I would concur.